Gardner, Presiding Judge.
The defendant sued out a direct bill of exceptions to this court wherein the sole assignment of error was that the defendant excepted to the verdict directed for the plaintiff as being erroneous and contrary to law. Under such record there is no question presented for determination by this court and the writ of error must be dismissed. See Hamilton Nat. Bank v. Robertson, 177 Ga. 734 (171 S. E. 293); Baker v. Decatur Lumber & Supply Co., 211 Ga. 510, 513 (87 S. E. 2d 89); and Woodall v. McCurry, 54 Ga. App. 437 (2) (188 S. E. 270) and citations therein. WHt of error dismissed. Toivnsend and Carlisle, JJ., concur.